DETAILED ACTION
Claims 1-19 are pending.

Priority
The application, filed 9/14/2020 is a continuation of 15/707,605, filed 9/18/2017, now U.S. Patent 10,772,901 and having 1 RCE-type filing therein. 15707605 is a continuation of PCT/EP2016/055933, filed 3/18/2016. PCT/EP2016/055933 claims Priority from Provisional Application 62294047, filed 2/11/2016. PCT/EP2016/055933 claims Priority from Provisional Application 62135353, filed 3/19/2015 and claims foreign priority to 1506526.1, filed 4/17/2015.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US Patent 8,642,088 in view of Minatelli et al., US Patent Application Publication 2009/0226548 in view of Gupta et al., J. Urology, 2007, vol. 177, no. 6, pages 2357-2360 in view of Asahara et al., Antimicrobial Agents and Chemotherapy, 2001, vol. 45, no. 6, pages 1751-1760.
Claim 1 is generally drawn to a method for treating or inhibiting a urinary tract infection (UTI) in a subject comprising administering to the bladder of a subject in need thereof an effective amount of a composition of oligomeric tannins, selected from proanthocyanidins and hydrolysable tannins, wherein: the composition of oligomeric tannins comprises oligomeric tannins having an average degree of polymerization of 4 or greater; the composition is substantially free of monomeric tannin base units and monomeric polyphenols; and the composition is administered intraurethrally, intravesically, intraureterally and/or intrarenally; thereby treating or inhibiting the urinary tract infection.
Reed teaches the use of proanthocyanidins for the treatment of urinary tract infections. Reed is directed towards compositions comprising oligomeric tannins, particularly proanthocyanidins (required by claim 4) and/or hydrolysable tannins (required by claim 3), wherein the composition is substantially free or completely free of monomeric tannin components (column 1, lines 58-66). Reed teaches that tannins include oligomeric polyphenols that occur naturally in a variety of plants. Tannin compounds include condensed tannins, or proanthocyanidins, and hydrolysable tannins (column 8, lines 7-13). Proanthocyanidins are polymers of flavan-3-ols and flavans linked through an interflavan bond between carbon 4 of the C ring and carbon 8 of the A ring. Examples of plants that produce proanthocyanidins include cranberries, blueberries, grapes, sorghum, and pine (column 10, lines 55-61). Consumption of tannins is associated with decreased risk of diseases that have an oxidative and microbial adherence etiology, and tannins have various types of pharmacological properties, including anti-oxidative, anti-mutagenic, anti-carcinogenic, anti-angiogenic, apoptotic, anti-obesity, hypocholesterolemic, anti-diabetic, anti-bacterial, and anti-viral effects (column 11, line 65 – column 12, line 40). Reed teaches that the tannins are “substantially free of monomeric components”, wherein the tannins are at least dimeric and few or no monomeric tannin species are present in the sample (column 1, lines 58-66; column 7, lines 23-34). Accordingly, Reed meets the requirements being substantially free of monomeric tannins.
Reed teaches the use of cranberry polyphenols as a representative proanthocyanidin (Example 1, column 20). The cranberry polyflavan-3-ols had variation in interflavan bonds (A-type and B-type) and contained polyflavan-3-ols (column 20, line 60 – column 21, line 10). Reed discloses the elected species of oligomeric tannin, i.e., the proanthocyanidin of Scheme C, as Scheme 1, column 8:

    PNG
    media_image1.png
    498
    516
    media_image1.png
    Greyscale

The tannins are conjugated to a chitosan in the form of a tannin-chitosan composite; the tannin component of the composite adds antifungal, antibacterial, and antioxidant properties (column 1, lines 47-57). Reed names the tannin-chitosan composition “Composition X” (columns 52-53, bridging paragraph). 
Reed teaches that the tannin composites are suitable for treating and preventing urinary tract infections (UTI) (column 15, lines 48-61). The composites are suitable for use in methods of inhibiting bacterial growth or fungi growth, such as the growth of Escherichia coli (required by claim 2, column 3, lines 4-21; column 3, lines 37-46). Reed discloses that colonization of intestinal epithelial cells by pathogenic bacteria, such as E. coli, causes intestinal diseases, including urinary tract infections (Example 6, column 42, lines 47-53). The vast majority of UTIs are caused by E. coli bacteria ascending through the urethra, attaching to the walls of the bladder, and causing infection (column 42, lines 62-66). Reed teaches that cranberry proanthocyanidins can inhibit strains of E. coli from adhering to uroepithelial cells, which is the initial step in development of infection, and are thus useful for treating UTIs (column 43, lines 2-7). Accordingly, Reed meets the requirements of claim 11.
Reed teaches that the chitosan-tannin composites may further comprise a bioactive agent, such as a drug or nutrient, such as an antibiotic or probiotic (column 2, lines 57-66). Reed discloses particular species of drugs, vitamins, and nutrients which may be used in the compositions (column 17, lines 44-58). 
The compositions may be formulated for administration via various routes, including parenteral, intravenous, and intramuscular administration (column 18, lines 20-25). Reed teaches compositions suitable for infusion or injection (column 19, lines 1-43). 
Reed teaches two formulations suitable for injection, comprising the tannin-chitosan Composition X in an amount of 1.0 mg/mL or 10.0 mg/mL (column 53, lines 40-60). 
Therefore Reed teaches oligomeric tannins for the treatment of urinary tract infections, in formulations suitable for injection. Reed teaches that the vast majority of UTIs are caused by E. coli bacteria ascending through the urethra and attaching to the walls of the bladder.
Minatelli is also directed towards proanthocyanidins for the treatment of urinary tract infections, in combination with D-mannose. Minatelli discloses that Escherichia coli is implicated in urinary tract infections, and cranberry products, particularly proanthocyanidins found in cranberry extracts, are useful for treatment of UTIs. Minatelli teaches that D-mannose in urine causes bacteria sensitive to D-mannose binding to attach to D-mannose, rather than epithelial cells; this allows the body to flush D-mannose bound E. coli bacteria from the body, and D-mannose can reverse epithelial bound E. coli and will prevent bacteria from adherence, colonization, and uncontrollable UTI (paragraph 4). Accordingly, Minatelli teaches the use of proanthocyanidins in combination with D-mannose for the treatment of urinary tract infections, and the ordinarily skilled artisan would recognize D-mannose to meet the instant requirements of an anti-infective agent, as Minatelli teaches that D-mannose prevents infection.
Gupta teaches the therapeutic effects of proanthocyanidins in the treatment of urinary tract infections. Gupta teaches that proanthocyanidins (PACs) are condensed tannins that function as defense compounds against microbes; cranberry contains a realtively high proportion of A-type PACs. Gupta discloses that cranberry extracts may exert their beneficial effects in urinary tract infections by inhibiting the adherence of Escherichia coli to the bladder epithelium (page 2357, column 2). Gupta demonstrates that E. coli adherence decreased in a dose-dependent manner when exposed to proanthocyanidin concentrates (Figure 2, page 2359). Gupta teaches that adherence of E. coli to primary cultured bladder epithelial cells was decreased by exposure to 50 µg/mL proanthocyanidin extract; “Inhibition of adherence of E. coli by proanthocyanidin extract occurred in linear, dose dependent fashion over a proanthocyanidin concentration range of 75 to 5 µg/mL” (Abstract). 
Thus Reed, Minatelli, and Gupta teach the use of proanthocyanidins for the treatment of urinary tract infections. Reed, Minatelli, and Gupta all teach that UTIs are caused by E. coli bacteria multiplying in the bladder. Reed teaches compositions comprising tannin-chitosan conjugates which are suitable for injection, including the elected species of proanthocyanidin, while Gupta teaches concentrations of proanthocyanidins meeting the claimed requirement of “about 0.3125 µg/mL or greater”. However, Reed, Minatelli, and Gupta do not teach the administration of at least about 0.3125 µg/mL proanthocyanidins intraurethrally, intravesically, intraureterally and/or intrarenally.
Asahara is directed towards intraurethrally administering a therapeutic agent to a subject afflicted with an Escherichia coli urinary tract infection. Asahara teaches that Escherichia coli accounts for the vast majority of urinary tract infections (page 1751, column 1). Asahara teaches both intraurethral and intravesical administration to a subject afflicted with urinary tract infection (page 1751, column 2). Intraurethral administration of the therapeutic agent inhibited pathogen growth in the urinary tract and suppressed infection-induced inflammatory responses. 
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Proanthocyanidins were known in the art to be useful for treating urinary tract infections, as shown by the teachings of Reed, Gupta, and Minatelli. The prior art differs from the claims at hand in that the cited prior art does not explicitly teach intraurethrally, intravesically, intraureterally and/or intrarenally administering the claimed proanthocyanidins. However, Asahara rectifies this deficiency by teaching that intraurethral and intravesical administration of therapeutic agents for the treatment of UTIs is a well-known route of administration. Thus, it is clear that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Reed, Minatelli, Gupta, and Asahara, as the instantly claimed invention is the treatment of a disorder using a therapeutic agent already known for the treatment of said disorder, using a mode of administration known in the art to be useful for the treatment of said disorder. In other words, Reed, Minatelli, and Gupta teach the therapeutic effects of proanthocyanidins in the treatment of urinary tract infections, which are caused by Escherichia coli in the bladder; Asahara teaches the intraurethral and intravesical administration of a therapeutic agent for the treatment of an Escherichia coli urinary tract infection. One having ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer proanthocyanidins intraurethrally, intravesically, intraureterally and/or intrarenally for the treatment of urinary tract infections in view of the combined teachings of Reed, Minatelli, Gupta, and Asahara. Determining a suitable route of administration would fall within the purview of the ordinarily skilled artisan; the ordinarily skilled artisan would recognize the selection of the route of administration to be an optimizable parameter which would fall within the realm of routine optimization. Although the cited prior art does not explicitly teach administering proanthocyanidins intraurethrally, intravesically, intraureterally and/or intrarenally, one having ordinary skill in the art would optimize the mode of administration in order to effect the desired result, namely, the treatment or inhibition of a urinary tract infection. One would adjust the route of administration depending upon the severity of the disease to be treated, or the subject's physical profile. Even absent an express teaching to do so, the ordinarily skilled artisan would recognize that Reed teaches that the vast majority of UTIs are caused by E. coli bacteria ascending through the urethra, attaching to the walls of the bladder, and causing infection. It would thus be obvious to administer the proanthocyanidin therapeutic agent through the urethra, i.e., urethrally, or intravesically, to directly administer the therapeutic agent to the site of the infection. Similarly, it would be within the purview of the ordinarily skilled artisan to arrive at a suitable dosage and/or concentration of proanthocyanidins in view of the teachings of Gupta. Gupta expressly teaches the effects of various concentrations of proanthocyanidins in reducing E. coli adherence, and Gupta teaches that E. coli adherence varies in a dose-dependent manner. Accordingly, one would arrive at a suitable dose based upon the severity of the disorder, or, by the route of administration. As noted in the rejection supra, it is unclear whether the amount of “about 0.3125 mg/mL or greater” is the amount to be administered to the subject, or the concentration of the proanthocyanidin to be found in the volume of the urogenital tract. Regardless, as Gupta teaches the concentration of proanthocyanidin needed to reduce adhesion of E. coli, thereby treating or preventing urinary tract infections, one would optimize the amount of proanthocyanidin to be administered.
Though it is noted that the cited prior art is silent as to the activity required by claims 8-10 the administration of the same compound as claimed (i.e., proanthocyanidins) is considered to necessarily have the claimed effect on the epithelial surface of the urogenital tract.
Further, Minatelli teach the combination of proanthocyanidins with D-mannose to prevent infection. Accordingly, the ordinarily skilled artisan would recognize that Minatelli teaches a combination of proanthocyanidin with an anti-infective agent. In the instant case, the conjugate disclosed by Reed meets the express requirements of claim 11; even absent the teaching of a particular conjugate meeting the requirements of the instant claims, however, It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.
Thus the instantly claimed invention was prima facie obvious at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,772,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘901 are anticipatory to the instant claims.

Conclusion
No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629